                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  LIONESHA HAMILTON,                              Case No. 19-cv-06530-VC
                Plaintiff,
                                                  ORDER GRANTING MOTION TO
          v.                                      REMAND AND DENYING AS MOOT
                                                  MOTION FOR JUDGEMENT ON THE
  WAYFAIR LLC,                                    PLEADINGS
                Defendant.                        Re: Dkt. Nos. 18, 20



       The motion to remand is granted for the reasons stated on the record in the hearing. The
motion for judgment on the pleadings is denied as moot. The case is remanded to Alameda
County Superior Court.



       IT IS SO ORDERED.

Dated: January 2, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
